Appellant was convicted of aggravated assault and awarded nine months imprisonment in the county jail.
There is a statement of facts and a bill of exceptions in the record, but they were filed after the adjournment of court, and the record contains no order allowing such filing. The record is also without notice of appeal. On account of the want of this notice the appeal will be dismissed.
If it is sought to reinstate the appeal by showing notice of appeal was duly given, we call attention to the fact that it should be made to appear, if the record so shows, there was a proper order entered below authorizing the filing of the statement of facts and bill of exceptions beyond term time. It may be also noticed in this connection that the statements of facts adduced in support of appellant's motion for new trial was not filed in term time.
As the record stands the appeal will be dismissed.
Dismissed. *Page 19 
                          ON REHEARING.                         March 20, 1918.